DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on May 16, 2022 was received. Claims 1 and 10 were amended and claims 8-9 were cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued January 20, 2022.

Claim Rejections - 35 USC § 112
The rejection of claim 9 as indefinite under 35 USC 112(b) is withdrawn because claim 9 has been cancelled. 

Claim Rejections - 35 USC § 102 and 103
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Ohba (US 2018/0252512) on claims 1-7 and 11, by Delaage (US 2011/0132109) on claims 1-7 and 11, under 35 USC 103 as being unpatentable over Ohba or alternatively Delaage in view of Habich et al. (US 4,946,708) on claim 8, and over Ohba or alternatively Dalaage in view of Ferri et al. (US 4,569,305) on claims 9-10 are all withdrawn because Applicant substantially amended independent claim 1. Support for the amendments can be found in the instant figures. 




REASONS FOR ALLOWANCE
Claims 1-7 and 10-11 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 1 is drawn to an application tool having a support plate, a plurality of applicators protruding from the plate each one having a tip with a recess that holds a coating liquid, the applicators being movable up and down but urged toward a lower limit position constantly and separately, the tool having a guide member that is arranged to be movable in an up down direction between an upper position and a lower position below the lower end of the applicators, where an urging member is provided for the guide member to urge it towards the lower position, and when the tool is aligned with the coating surface the body is pressed downward to allow the guide member to be moved upwardly against the urging force, which then allows the applicators to move downward to contact the surface and apply the coating liquid, all while the guide member remains seated on the surface.
The closest prior art, Ohba, Delaage, Habich et al. and Ferri et al. combine to disclose similar application tools for applying dots but fail to teach or suggest a guide member being positioned to have a lower position below the low end of the applicator such that the guide member contacts the coating surface while the applicators apply their coating liquid in such a way that the upward movement of the guide member against the coating surface allows the applicators to be moved downward. Ferri et al. is the closest to teaching such an element in the centering gudgeon (30) but the centering gudgeon (30) of Ferri et al. cannot contact the coating surface because it needs to align with the centering bushes (42), and the upward movement of the centering gudgeon (30) against its spring (32) does not provide downward movement of the applicators.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        6/17/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717